Case 1:20-cv-00981-PLM-RSK ECF No. 41, PageID.411 Filed 01/28/21 Page 1 of 2




                UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

ROBERT DAVIS,                              Case No. 20-cv-00981
       Plaintiff,                          Hon. Paul Maloney

v.

JOCELYN BENSON, in her official and individual capacities as the
Secretary of State, and
JANICE WINFREY, in her official and individual capacities as the
Detroit City Clerk,
DETROIT DEPARTMENT OF ELECTIONS, and
BRENDA GREEN, in her official capacity as the Highland Park City
Clerk,
           Defendants.
_________________________________________________________________/
ANDREW A. PATERSON (P18690)                HEATHER S. MEINGAST (P55439)
Attorney for Plaintiffs                    ERIK GRILL (P64713)
2893 E. Eisenhower Pkwy                    Assistant Attorneys General
Ann Arbor, MI 48108                        Attorneys for Defendant Benson
(248) 568-9712                             P.O. Box 30736
aap43@outlook.com                          Lansing, MI 48909
                                           (517) 335-7659
                                           meingasth@michigan.gov
                                           grille@michigan.gov

JAMES W. MCGINNIS (P29323)                 JAMES D. NOSEDA (P52563)
J W MCGINNIS LLC                           City of Detroit Law Department
Counsel for Defendant Green                Attorneys for Defendants Winfrey
23456 Southfield Rd.                       and Detroit Department of Elections
Southfield, MI 48075                       2 Woodward Ave, 5th Floor
(313) 446-9582                             Detroit, MI 48226
jwmlawoffices@sbcglobal.net                (313) 237-5032
                                           cunninghamp@detroitmi.gov
________________________________________________________________/
                        STIPULATED ORDER
     GRANTING PLAINTIFF 14-DAY EXTENSION TO FILE A RESPONSE TO
     DEFENDANT JOCELYN BENSON’S MOTION TO DISMISS (ECF NO. 30).


                                  Page 1 of 2
Case 1:20-cv-00981-PLM-RSK ECF No. 41, PageID.412 Filed 01/28/21 Page 2 of 2




        Upon Stipulation of Plaintiff and Defendant Jocelyn Benson, as

evidenced by the signatures of their respective counsel below, and the

Court being fully advised in the premises;


        IT IS HEREBY ORDERED that Plaintiff is granted a 14-day

extension to file a response to Defendant Jocelyn Benson’s motion to

dismiss (ECF No. 30). Plaintiff’s response to Defendant Jocelyn

Benson’s motion to dismiss (ECF No. 30) is now due on February 18,

2021.

        IT IS SO ORDERED.


Date: January 28, 2021           /s/ Paul L. Maloney
                                ________________________________________
                                PAUL L. MALONEY
                                U.S. District Judge



STIPULATED AND AGEED TO AS TO FORM AND CONTENT:
/s/ ANDREW A. PATERSON                     /s/ ERIK GRILL (with permission)
ANDREW A. PATERSON (P18690)                HEATHER S. MEINGAST (P55439)
Attorney for Plaintiffs                    ERIK GRILL (P64713)
2893 E. Eisenhower Pkwy                    Assistant Attorneys General
Ann Arbor, MI 48108                        Attorneys for Defendant Benson
(248) 568-9712                             P.O. Box 30736
aap43@outlook.com                          Lansing, MI 48909
DATED: January 28, 2021                    (517) 335-7659
                                           meingasth@michigan.gov
                                           grille@michigan.gov
                                           DATED: January 28, 2021
                                  Page 2 of 2
